Title: To Thomas Jefferson from George Jefferson & Company, 26 November 1798
From: George Jefferson & Company
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 26th. Novr. 1798.
          
          We received on the 21st. instant of Messrs. Pendleton & Lyons the sum of Five hundred Pounds-in part of the judgment obtained against them as Admors: of the Estate of John Robinson by Mr. Edmd. Randolph—and assigned by him to you.
          We are Very respectfully Dear Sir Your Mt. Obt. servts.
          
            Geo. Jefferson & Co.
          
        